DETAILED ACTION
 	This Office Action is in response to the application filed on 09//16/2019 in which Claims 1-19 are presented for examination on the merits.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement

 	The information disclosure statement (IDS) submitted on 09/16/2019, 10/17/2019, 12/02/2019, 12/06/2019  have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings

The drawings filed on 09//16/2019 are accepted by the examiner.
 	Priority

 	The application is filed on 09//16/2019 and this claims priority of 371 of PCT/EP2018/056619 filed on 03/16/2018 which claims the priority of Germany application DE10 2017 204 536.1 filed on 03/17/2017.

 				Allowable Subject Matter
1.	  Claims 1-19 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
The scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the references cited in the IDS filed either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was effectively filed.  
 	Truu et al. (US 20170033932 A1, cited in PTO-892) At least one node in a distributed hash tree verification infrastructure is augmented with an identifier of an entity in a registration path. A data signature, which includes parameters for recomputation of a verifying value, and which is associated with a digital input record, will therefore also include data that identifies at least one entity in the hash tree path used for its initial registration in the infrastructure. An uppermost value of the hash tree verification infrastructure is entered as, or as part of, a transaction in a blockchain (TRUU, Abastractt).
	Chen et al.  (US 20160261685 A1,cited in PTO-892) discloses a secure distributed transactional ledger, which is a publicly readable data structure that is maintained by a large number of distributed, separately owned, and administered computers, may be used to communicate configuration-related messages to devices. Thus, so long as the ledger is maintained, the contents of a ledger are always accessible, and, due to the manner in which the ledger is maintained, can always be trusted. Thus, any messages entered into a ledger may be retrieved in the future without hindrance. For example, a message may be retrieved by a smart transportation 
Further, Chen et al. discloses the process of reporting and configuring a device is designed such that if the process is hindered, such as by a malicious agent (e.g., someone who has stolen the device or someone who has not properly paid for functionality of the device or access to contents in a smart package), then the process restricts the device from functioning. Also, the decentralized nature of the systems disclosed herein also prevents elements of the process, external to the device being protected, from being hindered, or corrupted, when performing their functions. In embodiments, if either aspect is compromised, the device may not function properly  (Chen, Paragraph 0028).
Wilson (US 20160212146 A1, cited in PTO-892) discloses  methods  which use a block chain ("blockchain") to enable the establishment of file dates and the absence of tampering, even for documents held in secrecy and those stored in uncontrolled environments, but which does not require trusting a timestamping authority or document archival service. A trusted timestamping authority (TTSA) may be used, but even if the TTSA loses credibility or a challenger refuses to acknowledge the validity of a timestamp, a date for an electronic document may still be established. Systems and methods are disclosed which enable detection of file duplication in large collections of 
 	In view of the foregoing, the prior arts of records either alone or in combination, do not disclose these specific limitations “.. the first program instructions of the program module identified by the registration request, wherein the execution of the first program instructions comprises checking the validity of the registration request and, if the registration request is valid, generating a first additional block of the blockchain for the registration of the public cryptographic key of the issuer, wherein the generated first block comprises a first entry associated with the program module and including the public cryptographic key of the issuer; receiving a request by the first computer system for the issue of a virtual document; creating a virtual document by the first computer system; calculating a first hash value of the virtual document by the first computer system; creating, by the first computer system, an entry request signed with the private cryptographic key of the issuer, wherein the entry request includes the first hash value and identifies the program module; sending the signed entry request by the first computer system via the network to a second blockchain server, which is configured to generate blocks of the blockchain; receiving the signed entry request by the second blockchain server; executing, by the second blockchain server, the second program instructions of the program module identified by the signed entry request, wherein the execution of the second program instructions comprises checking the signature of the entry request, using the public cryptographic key of the issuer registered in the blockchain, and, if the signature is valid, generating a second additional block of the blockchain for the issue of a virtual document, wherein the generated second block 
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claim 1 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-88788593.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498